Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diab (Pub. No. US2010/0115316)
As per claim 1, Diab discloses An apparatus, comprising:
at least one memory; (fig.2, i.e., 316)
(fig.2, i.e., 204) and 
a physical (PHY) layer component(fig.2, i.e., 202) to comprise logic, the logic to  read interface information in least one interface field of the PHY layer component, (paragraph 48-47, i.e., The input/output interfaces 222 may comprise suitable logic circuitry, and/or code that may enable the pluggable PHY device 202 to impress signal information onto a physical channel. Each hybrid 226 may comprise suitable logic, circuitry, and/or code that may enable separating transmitted and received signals from a physical link.) of at least one interface register (paragraph 45, i.e., memory 216 comprises registers which accessed and/or controlled via a MDIO portion of interface 114.) the interface information to be written to the at least one interface field by from the MAC component , (paragraph 32,  56, i.e., The PHY and logic module 308 further comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.) the interface information to comprise at least one of: (i) a map of a port of the PHY layer component to one or more physical lanes of the PHY layer component, or (ii) a data rate of the port: and (paragraph 41-43, i.e., The MAC controller 204 may comprise a multi-rate capable interface 204a that may comprise suitable logic, circuitry, interfaces and/or code to enable communication with the pluggable PHY device 202 at a plurality of data rates via the interface 208 with respect to physical device via the links.)
configure the port and the physical lanes of the PHY layer component to operate based on the interface information. (paragraph 48-50, i.e., the pluggable PHY device 202 may comprise a number of hybrids 226 corresponding to the number of physical links.  Each hybrid 226 may comprise suitable logic, circuitry, and/or code that may enable separating transmitted and received signals from a physical link.)



As per claim 3, Diab discloses the MAC component to comprise comprising a link management controller. (paragraph 48, i.e., The pluggable PHY device 202 may be enabled to transmit and receive simultaneously over up to four or more physical links.)

As per claim 4, Diab discloses the interface information to comprise   a first mode of operation of the   port , the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a write of the interface information to the at least one interface field by a firmware of the link management controller, the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port prior to causing the first port to enter the first mode of operation. (paragraph 48-50, i.e., One of more of the hybrids 226 may be enabled to support various modes of operation that enable managing energy consumption of the pluggable PHY device 202 and energy consumption on the link 112.  Accordingly, portions of the hybrids 226 may be powered down and/or otherwise configured based on a mode of operation of the pluggable PHY device 202.)

As per claim 5, Diab discloses the logic to configure the PHY layer component to comprise one or more of: (i) logic to map the port of the PHY layer component to the one or more physical lanes of the PHY 

As per claim 6, Diab discloses the logic to assign a first interface register of the at least one interface register as not writable by the PHY layer component, net writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 56, i.e., The PHY and logic module 308 may comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.)

As per claim 7, Diab discloses The apparatus of the logic to; receive configuration read second interface information for a second port of the PHY component from a second interface register of the at least one interface register, the second interface information to be written to the second interface register by the second MAC component, the second interface information to comprise at least one of: (i) a map of a second port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) a data rate of the second port: and configure the second port and the physical lanes of the PHY layer component to operate based on the second interface information. (paragraph 56-57, i.e., The PHY and logic module 308 may comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.)

As per claim 8, Diab discloses the logic to provide status information to the MAC component via the interface information stored in the at least one interface register, the logic to provide a state of a firmware of the PHY layer component to the second MAC by writing the state of the firmware of the PHY layer component in the at least one interface register. (paragraph 56-57, i.e., The PHY and logic 

As per claim 9, Diab discloses the port one of a plurality of ports of the PHY layer component, the logic to map [[a]] the plurality of ports of the PHY layer component to a plurality of physical lanes of the PHY layer component based on the received interface information the plurality of physical lanes to comprise the one or more physical lanes, the logic to establish [[the]] a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraph 48-50, i.e., One of more of the hybrids 226 may be enabled to support various modes of operation that enable managing energy consumption of the pluggable PHY device 202 and energy consumption on the link 112.  Accordingly, portions of the hybrids 226 may be powered down and/or otherwise configured based on a mode of operation of the pluggable PHY device 202.)

As per claim 10, Diab discloses A method, comprising: 
reading, by a physical (PHY) layer component interface information written to at least one interface field in at least one interface register of the PHY layer component by from the second a media access controller (MAC) component (paragraph 48-47, i.e., The input/output interfaces 222 may comprise suitable logic circuitry, and/or code that may enable the pluggable PHY device 202 to impress signal information onto a physical channel. Each hybrid 226 may comprise suitable logic, circuitry, and/or code that may enable separating transmitted and received signals from a physical link.), the interface information comprising at least one of: (i) a mapping of a port of the PHY layer component to one or more physical lanes of the PHY layer component, or (ii) a data rate of the port; and (paragraph 41-43, i.e., The MAC controller 204 may comprise a multi-rate capable interface 204a that may comprise 
configuring, by the PHY layer component, the port and the physical lanes of the PHY layer component to operate based on the interface information. (paragraph 48-50, i.e., the pluggable PHY device 202 may comprise a number of hybrids 226 corresponding to the number of physical links.  Each hybrid 226 may comprise suitable logic, circuitry, and/or code that may enable separating transmitted and received signals from a physical link.)

As per claim 11, Diab discloses the interface information further comprising one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the port, or (iii) a length of the media connected to the port, the PHY layer component comprising a PHY layer controller. (paragraph 47, i.e., The input/output interfaces 222 may comprise suitable logic circuitry, and/or code that may enable the pluggable PHY device 202 to impress signal 
information onto a physical channel)

As per claim 12, Diab discloses the   MAC component comprising a link management controller. (paragraph 48, i.e., The pluggable PHY device 202 may be enabled to transmit and receive simultaneously over up to four or more physical links.)

As per claim 13, Diab discloses the interface information comprising a first mode of operation of the port , the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a firmware of the link management controller writing the interface information to the at least one interface field via the component interface, the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port 

As per claim 14, Diab discloses The method  comprising; mapping the port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) causing the port to operate at the data rate. (paragraph 48, i.e., The pluggable PHY device 202 may be enabled to transmit and receive simultaneously over up to four or more physical links.)

As per claim 15, Diab discloses The method  comprising: Assigning the at least one interface register as not writable by the PHY layer component, net writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 56, i.e., The PHY and logic module 308 may comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.)

As per claim 16, Diab discloses The method further comprising; reading second interface information for a second port of the PHY component plurality of ports from a second interface register of the at least one interface register, the second interface information to be written to the second interface register by the MAC component, the second interface information to comprise at least one of: (i) a map of a second port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) a data rate of the second port: and configuring the second port and the physical lanes of the PHY layer component to operate based on the second interface information. (paragraph 56-57, i.e., The PHY and 

As per claim 17, Diab discloses The method  comprising: providing status information to the MAC component via the interface information stored in the at least one interface register; and providing a state of a firmware of the PHY layer controller to the  MAC component by writing the state of the firmware of the PHY layer  controller in the at least one interface register. (paragraph 56-57, i.e., The PHY and logic module 308 may comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.)

As per claim 18, Diab discloses the port one of a plurality of ports of the PHY layer component, wherein the one or more physical lanes of the PHY layer component comprise a plurality of physical lanes of the PHY layer component, the method comprising mapping [[a]] the plurality of ports of the PHY layer component to [[a]] the plurality of physical lanes of the PHY layer component based on the received interface information wherein [[the]] a component interface is established between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraph 48-50, i.e., One of more of the hybrids 226 may be enabled to support various modes of operation that enable managing energy consumption of the pluggable PHY device 202 and energy consumption on the link 112.  Accordingly, portions of the hybrids 226 may be powered down and/or otherwise configured based on a mode of operation of the pluggable PHY device 202.)

As per claim 19, Diab discloses A non-transitory computer-readable storage medium, comprising a plurality of instructions that, when executed, enable processing circuitry to: 


As per claim 20, Diab discloses the interface information further to comprise one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the port, or (iii) a length of the media connected to the port, the PHY layer component to comprise comprising a PHY layer controller. (paragraph 47, i.e., The input/output interfaces 222 may comprise suitable logic circuitry, and/or code that may enable the pluggable PHY device 202 to impress signal information onto a physical channel)



As per claim 22, Diab discloses the instructions, when executed, to enable the processing circuitry to; configure map the port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) cause the port to operate at the data rate. (paragraph 48, i.e., The pluggable PHY device 202 may be enabled to transmit and receive simultaneously over up to four or more physical links.)

As per claim 23, Diab discloses the instructions, when executed, to enable the processing circuitry to: second interface register of the at least one interface register, the second interface information to be written to the second interface register by the MAC component, the second interface information to comprise at least one of: (i) a map of a second port of the PHY layer component to the one or more physical lanes of the PHY layer component, or (ii) a data rate of the second port: and configure the second port and the physical lanes of the PHY layer component to operate based on the second interface information. (paragraph 56-57, i.e., The PHY and logic module 308 may comprise one or more receive buffers 310b that may be operable to store data received via the link 112 and destined for the MAC 304 via the interface 114.)

As per claim 24, Diab discloses the instructions, when executed, to enable the processing circuitry to: provide status information to the   MAC component over the component interface via the interface information stored in the at least one interface register; and


As per claim 25, Diab discloses the port one of a plurality of ports of the PHY layer component, the instructions, when executed, to enable the processing circuitry to: map [[a]] the plurality of ports of the PHY layer component to a plurality of physical lanes of the PHY layer component based on the received interface information , the plurality of physical lanes to comprise the one or more physical lanes; and establish [[the]] a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraph 47, i.e., The input/output interfaces 222 may comprise suitable logic circuitry, and/or code that may enable the pluggable PHY device 202 to impress signal information onto a physical channel)

Response to Amendment
4.	Applicant's amendment filed on 1/14/2021  have been fully considered but are moot in view of the new ground(s) of rejection. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185